Citation Nr: 1609867	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring prior to January 26, 2015; and to a rating in excess of 60 percent thereafter. 

2.  Entitlement to a rating in excess of 10 percent for left hand numbness, residuals of bypass graft site, prior to March 4, 2013; and to a rating in excess of 20 percent thereafter. 

3.  Entitlement to a compensable rating for meralgia paresthetica, claimed as numbness of the left thigh, prior to March 4, 2013; and to a rating in excess of 20 percent thereafter. 

4.  Entitlement to a compensable rating for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1966, from April 1974 to April 1977, and from June 1983 to August 1998, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Cleveland, Ohio, currently has jurisdiction over the Veteran's VA claims folder.

In June 2012, the Board remanded this case to accord the Veteran an opportunity to testify before a member of the Board.  The Veteran subsequently testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of that hearing is of record.

In December 2012, the Board remanded the case for further development to include accordingly the Veteran new VA examinations of the service-connected disabilities that are the subject of this appeal.  Such examinations were accomplished in March 2013 and January 2015.  The Board acknowledges that the January 2015 VA examination, as well as additional VA treatment records, were added to the record following the most recent adjudication below via a May 2013 Supplemental Statement of the Case (SSOC).  However, the Veteran waived initial consideration of Agency of Original Jurisdiction (AOJ) of evidence added to the record since the May 2013 SSOC in accord with 38 C.F.R. § 20.1304(c) (2015).  All other development directed by the December 2012 remand appears to have been substantially accomplished.

In view of the foregoing, the Board finds that no additional remand is required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  For the period prior to January 26, 2015, the Veteran's service-connected atherosclerotic heart disease was not manifested by congestive heart failure; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  For the period from January 26, 2015, the Veteran's service-connected atherosclerotic heart disease has not been manifested by congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  The Veteran is left hand dominant; his major upper extremity is of the left side.

4.  For the period prior to March 4, 2013, the Veteran's service-connected left hand numbness was manifested by no more than mild incomplete paralysis; it did not meet or nearly approximate the criteria of moderate incomplete paralysis.

5.  For the period from March 4, 2013, the Veteran's service-connected left hand numbness was manifested by no more than moderate incomplete paralysis; it did not meet or nearly approximate the criteria of severe incomplete paralysis.

6.  For the period prior to March 4, 2013, the Veteran's service-connected meralgia paresthetica of the left thigh was manifested by no more than mild incomplete paralysis; it did not not meet or nearly approximate the criteria of moderate incomplete paralysis.

7.  For the period from March 4, 2013, the Veteran service-connected meralgia paresthetica of the left thigh was manifested by no more than moderate incomplete paralysis; it did not  meet or nearly approximate the criteria of severe incomplete paralysis.

8.  Even when taking into account the Veteran's complaints of pain, his service-connected restless leg syndrome has had no more than slight muscle impairment; he does not meet or nearly approximate the criteria of moderate muscle impairment of the legs.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring prior to January 26, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7005-7017 (2015).

2.  The criteria for a rating in excess of 60 percent for atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring for the period from January 26, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7005-7017 (2015).

3.  The criteria for a rating in excess of 10 percent for left hand numbness, residuals of bypass graft site, prior to March 4, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for an increased rating of no more than 30 percent for the left hand numbness, residuals of bypass graft site, are met for the period from March 4, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8515 (2015).

5.  The criteria for a rating of no more than 10 percent for meralgia paresthetica, claimed as numbness of the left thigh, prior to March 4, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2015).

6.  The criteria for a rating in excess of 20 percent for meralgia paresthetica, claimed as numbness of the left thigh, for the period from March 4, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2015).

7.  The criteria for a compensable rating for restless leg syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Code 5312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2005, which is clearly prior to the September 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in December 2008, December 2010, March 2012, and January 2013, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  Further, the December 2008 and December 2010 letters included a summary of the information and evidence used by VA to determine disability rating(s).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the October 2012 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptomatology of the service-connected disabilities that are the subject of this appeal that are not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations which evaluated these service-connected disabilities in January 2006, August 2006, December 2010, March 2013, and January 2015.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the findings of these examinations, nor has the Veteran reported any of his service-connected disabilities have increased in severity since the most recent examination thereof.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned October 2012 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions.  He also discussed the schedular criteria used to evaluate the service-connected left hand numbness and restless leg syndrome.  See Transcript pp. 9, 11. Moreover., the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claims.  The Board also reiterates, as discussed above, that he has received adequate notice on these matters.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  In fact, the Veteran indicated he was satisfied with the conduct of that hearing.  See Transcript p. 18.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned such "staged" ratings for his atherosclerotic heart disease, left hand numbness and meralgia paresthetica of the left thigh.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  Definitions for "mild" includes not very severe.  Id. at 694.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

The Board also notes, as detailed below, that the rating criteria for the Veteran's service-connected restless leg syndrome includes examples of the type of impairment associated with slight, moderate, moderately severe, and severe muscle impairment.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis - Atherosclerotic Heart Disease

The Veteran's service-connected atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring, is currently rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7017.  Under this Code, a 100 percent evaluation is warranted for three months following hospital admission for coronary bypass surgery.  Thereafter, a 100 percent evaluation is warranted where there is congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent evaluation is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on an electrocardiogram, echocardiogram, or X-ray.

The RO also considered Diagnostic Code 7005 for evaluating this disability.  Under this Code, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) with a documented history of coronary artery disease where a workload of greater than 7 METS but not greater than 10 MET's results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. A 30 percent evaluation is assigned for workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  In short, it appears the same schedular criteria applies in this case regarding the level of METs and ejection fraction necessary for rating(s) in excess of those currently in effect.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, NOTE (2).  When the level of MET's at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in MET's and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

In this case, the Board finds that prior to January 26, 2015, the record does not reflect the Veteran's service-connected atherosclerotic heart disease resulted in congestive heart failure.  At the January 2006 VA examination, the Veteran reported he was informed he had congestive heart failure prior to his 1998 heart surgery, but none since.  There was no evidence of congestive heart failure on this examination or any of the other pertinent evidence for this period.  Further, the December 2010 and March 2013 VA examinations explicitly found the Veteran did not have congestive heart failure; as did the more recent January 2015 VA examination.

The Board also finds that prior to January 26, 2015, the Veteran's service-connected atherosclerotic heart disease was not manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  The January 2006 VA examination found the Veteran's METs level was 10.1.  The December 2010 VA examination noted that the METs achieved was 8.8.  Further, the March 2013 VA examination found his METs level was 7.4.  Nothing in the other evidence of record for this period indicates the Veteran METs level was under 5 METs on pertinent medical testing at any time.

Finally, the Board notes that prior to January 26, 2015, the Veteran's service-connected atherosclerotic heart disease was not manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The January 2006 VA examination noted that his left ventricular ejection fraction was 50 to 55 percent.  The more recent March 2013 VA examination showed ejection fraction was 60 to 65 percent.  Nothing in the other evidence of record for this period demonstrates an ejection fraction of 30 to 50 percent on pertinent medical testing.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 30 percent for his service-connected atherosclerotic heart disease prior to January 26, 2015.

For the period from January 26, 2015, the Board finds the Veteran's service-connected atherosclerotic heart disease has not been manifested by a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  The VA examination conducted that date reflects the Veteran's METs level was between 3 to 5 METs, which is consistent with the 60 percent schedular rating assigned for this period.  No other evidence is of record which shows the Veteran has less than a 3 METs level.

The Board also finds the Veteran's service-connected atherosclerotic heart disease has been manifested by left ventricular dysfunction with an ejection fraction of less than 30 percent for the period from January 26, 2015.  In fact, the VA examination of that date shows ejection fraction of 60 to 65 percent.

The Board has already noted that the January 2015 VA examination found no evidence of congestive heart failure; nor is there evidence of such since the time of that examination.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 60 percent for his service-connected atherosclerotic heart disease since January 26, 2015.

The Board has also considered whether the Veteran is entitled to separate compensable rating(s) for his coronary artery bypass residual scars of the service-connected atherosclerotic heart disease.  It is noted that the RO established separate noncompensable (zero percent) ratings for these residuals scars effective March 4, 2013.  Although it does not appear the Veteran formally disagreed with these noncompensable evaluations, as they were associated with the service-connected atherosclerotic heart disease during the pendency of this case the Board will consider whether compensable ratings are warranted.

Scar disabilities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  The Board notes that the rating criteria for scars have changed, effective October 23, 2008.  To avoid any prejudice to the Veteran, his disabilities will be rated under both the former and amended rating criteria.

 Initially, the Board notes that both prior and subsequent to October 23, 2008, Diagnostic Code 7800 applied to scars of the head, face, or neck..  38 C.F.R. § 4.118 (2008 and 2015).  Here, the Veteran's residuals scars are of the chest, left arm, and left lower extremity.  In other words, they do not involve the head, face, or neck.  The March 2013 VA examination also explicitly stated the Veteran did not have any scars or disfigurement of the head, face, or neck.   As such, this Code is not for application in the instant case.

Prior to October 23, 2008, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm). (Note 1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  (Note 2)  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

From October 23, 2008, Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. 
§ 4.118 (2015).  Under this Code, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm).  Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating.  Area 
 or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating.  Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating.

In essence, both the former and current versions of Diagnostic Code 7801 pertain to scars that are deep and cover a certain area or areas at least in excess of 6 square inches (39 sq. cm) to warrant a compensable rating.  The Board notes, however, that the Veteran's residual scarring of the coronary artery bypass graft have been consistently shown to be linear and/or superficial.  For example, the January 2006 VA examination noted that mid-sternal and abdominal scars were linear.  Further, these scars, as well as other residual scars of the left forearm and left lower extremity, were all noted as being non-tender to palpation and non-adherent to underlying tissue.  In addition, it was noted that none of these scars were manifested by erythema, irritation, drainage, keloid formation or atrophy of the surrounding tissue.  Moreover, the subsequent December 2010 and March 2013 VA examinations explicitly found that these scars were superficial; and the January 2015 VA examination indicated that none of these residual scars covered an area or areas greater than 6 square inches (39 sq. cm).  Therefore, a compensable rating(s) is not warranted under either the former or current version of Diagnostic Code 7801.

Both prior to and since October 23, 2008, Diagnostic Code 7802 pertains to scars not of the head, face, or neck, and that are superficial.  38 C.F.R. § 4.118 (2008 2015).  Further, under both versions of this Code a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater.  No other rating is provided by this Code.  Note (1) of the current version states that a superficial scar is one not associated with underlying soft tissue damage.  However, even though this Code does apply to superficial scars, and it has already been noted such is the case with the Veteran's scars, it has already been noted that the January 2015 VA examination found none of these scars covered an area or areas greater than 6 square inches (39 sq. cm).  This appears consistent with the other measurements taken in this case.  For example, the December 2010 VA examination noted the scars measured 21 cm x 0.2 cm, 24 cm x 0.3 cm, and 25.5 cm x 0.2 cm.  In short, it does not appear that these scars have the requisite measurement(s) for a compensable rating under this Code.

Prior to October 23, 2008, Diagnostic Code provided for evaluation of superficial, unstable scars, and Diagnostic Code 7804 provided for evaluation of a superficial scar that  is painful on examination.  Effective October 23, 2008, Diagnostic Code 7803 was eliminated, and Diagnostic Code 7804 was revised to pertain to scars that are both unstable and/or painful.  However, in this case there was no indication of the January 2006 VA examination that these scars were unstable or painful; and the more recent examinations conducted in December 2010, March 2013, and January 2015 all include findings that the scars were not unstable or painful.  As such, no compensable rating is warranted under either the former Diagnostic Code 7803 or 7804, nor the current 7804.  

Finally, the Board notes that prior to October 23, 2008, Diagnostic Code 7805 provided that scars were to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  The current version of Diagnostic Code 7805 in effect since October 23, 2008, provides that any other scars, including linear scars are to be rated based on any disabling effect(s).  38 C.F.R. § 4.118 (2015).  In this case, however, it does not appear the residual scars have resulted in such disabling effects to include limitation of motion.  Rather, the December 2010 VA examination indicated none of them had resulted in impairment of function or limitation of motion.  No such impairment is indicated by the other evidence of record, to include the 2006, 2010, and 2015 VA examinations.

For these reasons, the Board finds that separate compensable rating(s) are not warranted for the Veteran's coronary artery bypass residual scarring.

Analysis - Left Hand Numbness

With respect to the Veteran's service-left hand numbness, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects the Veteran is left hand dominant; i.e., the left is the major upper extremity.  For example, on Reports of Medical History, to include the one completed concurrent with his July 1998 retirement examination, he indicated he was left handed.  Various VA examinations also note he is left handed.  He also testified to this fact at his October 2012 Board hearing.

The Veteran's service-connected left hand numbness is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor side and 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor side, and 50 percent for the major.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant a 60 percent evaluation for the minor side, and 70 percent for the major.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. 

Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

In this case, the Board finds that prior to March 4, 2013, the Veteran's service-connected left hand numbness was not manifested by moderate incomplete paralysis.  The Board acknowledges the Veteran complained of left hand pain during this period, to include on the January 2006 VA examination.  However, he indicated on the January 2006 VA examination that his pain was a 3 on a scale of 10; and that he only had pain with holding, squeezing, or activity with thumb, index, and middle finger.  On examination, the hand/fingers were warm to the touch, with 2+ peripheral pulses.  There was no joint effusion, redness, warmth or bogginess of the left wrist, hand or fingers.  Further, there was no pain on palpating the joints of the fingers, hands or wrists.  He also had full range of motion of the hand and wrist without pain, except for slight decrease in range of motion of the DIP joint of the thumb (flexion to 40 degrees with pain at end point.  He had full range of motion of the thumb carpometacarpal joint, but experienced pain with flexion and extension.  There was no crepitus.  Sensory was intact except for decreased sensation over the thenar prominence of the left hand when compared to the corresponding area of the right hand.  Vibratory and position sense were intact.  Grip strength was 4/5 for the left hand.  

In view of the foregoing, the Board finds that despite the Veteran's complaints of pain there appears to be little actually functional impairment of the left hand on competent medical examination in January 2006.  Further, these findings appear to be consistent with the other evidence of record for the period prior to March 4, 2013.  Stated another way, the impairment demonstrated appears to be consistent with the current 10 percent evaluation for mild incomplete paralysis during this period as the impairment was not very severe; and appears to be small in size, degree, or amount.  As such, he does not meet or nearly approximate the criteria of moderate incomplete paralysis during this period so as to warrant a rating in excess of 10 percent under Diagnostic Code 8515.

Regarding the period from March 4, 2013, the Board notes that a 20 percent rating was assigned based upon a finding of moderate incomplete paralysis by a March 2013 rating decision.  However, he was assigned a 20 percent rating based upon impairment of the minor extremity.  As already noted, the Veteran is left hand dominant; his major upper extremity is the left.  Therefore, the 20 percent rating appears to be in error as a 30 percent rating is warranted under Diagnostic Code 8515 for moderate incomplete paralysis of the major extremity.  Consequently, the Board concludes that the Veteran is entitled to at least a 30 percent rating for this period.

With respect to whether a rating in excess of 30 percent is warranted, the Board finds that for the period from March 4, 2013, the Veteran's service-connected left hand numbness was manifested by no more than moderate incomplete paralysis; it did not meet or nearly approximate the criteria of severe incomplete paralysis.  The Board acknowledges the Veteran reported at the March 2013 VA examination that he had severe intermittent pain, as well as severe paresthesias and/or dysthesias, of the left upper extremity.  However, evaluation of the left median nerve itself - that is the left hand - was normal; i.e., there was no indication of incomplete paralysis.  The Board also notes that on muscle strength testing left wrist flexion and extension, as well as grip and pinch, were evaluated as 5/5 (normal).  Similarly, all reflex examinations were 2+ (normal). 

The Board acknowledges the Veteran reported pain that began after a short period of time handling a pen or gripping anything.  However, the examiner stated these symptoms were most consistent with some form of reflex sympathic dystrophy due to at least as likely as not manipulation/damage to the sensory nerve fibers subserving the hand.  As such, and given the findings of no loss of muscle strength or incomplete paralysis on the examination itself, the Board finds that the impairment appears to be wholly sensory in nature.  Therefore, it is to be rated as mild or at most moderate incomplete paralysis.  See 38 C.F.R. § 4.124a. 

Nothing in the record otherwise indicates that either extremity is manifested by severe incomplete paralysis.

For these reasons, the Board finds the Veteran is entitled to an increased rating of no more than 30 percent for his service-connected left hand numbness for the period from March 4, 2013.

Analysis - Meralgia Paresthetica of the Left Thigh

The Veteran's service-connected meralgia paresthetica of the left thigh was originally evaluated pursuant to Diagnostic Code 8529, as analogous to impairment of the external cutaneous nerve of the thigh.  Under this Code, a 10 percent evaluation is warranted where there is severe to complete paralysis.  Mild or moderate paralysis warrants a noncompensable (zero percent) rating.  38 C.F.R. 
§ 4.124a.

The Board notes, however, that the 20 percent evaluation assigned from March 4, 2013, was assigned pursuant to Diagnostic Code 8526.  Under this Code section, a 10 percent rating is assigned for mild, incomplete paralysis of the anterior crural nerve (femoral).  A 20 percent rating is assigned for moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent maximum rating is assigned for complete paralysis of the quadriceps extensor muscles.  Id.

Initially, the Board notes that the noncompensable rating for the left thigh prior to March 4, 2013, was assigned under Diagnostic Code 8529 based upon mild incomplete paralysis.  However, as Diagnostic Code 8526 has also been considered in this case, and provided for a 10 percent rating for such impairment, the Board finds the Veteran is entitled to at least a 10 percent rating for this period.

In regard to whether a rating in excess of 10 percent is warranted prior to March 4, 2013, the Board finds the record does not reflect this disability was manifested by no more than mild incomplete paralysis during this period; it was not very severe, and appears to have been small in size, degree, or amount.  The Board notes the Veteran reported at the January 2006 VA examination that he noticed a "pulling, tight, burning" sensation in the left thigh region when he exercised or with walking 1/4 to 1/2 mile or climbing several steps.  He reported the pain being a 4 on a scale of 10 with exercise and prolonged walking; and that it would last about 10 minutes after stopping the activity.  However, he denied weakness, fatigue, or functional loss.  On examination, there was decreased sensation to monofilament approximately 12 cm long and 7 cm wide on the anterior, slightly lateral aspect of the left thigh region.  The Veteran reported he could feel the monofilament at times, but that it was "lighter" than the corresponding are on the right thigh.  There was no evidence of muscle atrophy and the thigh circumference was equal bilaterally.  Further, muscle strength testing was 5/5 and equal.

On the subsequent August 2006 VA examination, there did not appear to be any muscle loss on evaluation of the lower extremities.  Neurologic evaluation showed the Veteran had not lost any vibration sense.  His position sense was normal.  Sensory testing revealed no evidence of any neuropathies, and his motor power in his lower limbs was fine.

In view of the foregoing, the Board finds the record reflects no more than mild incomplete paralysis of the left thigh prior to March 4, 2013; the Veteran did not meet or nearly approximate the criteria of moderate incomplete paralysis during this period.  Accordingly, a rating in excess of 10 percent is not warranted for this period.

For the period from March 4, 2013, the Board finds the Veteran service-connected meralgia paresthetica of the left thigh was manifested by no more than moderate incomplete paralysis; it did not meet or nearly approximate the criteria of severe incomplete paralysis.  

The Board acknowledges the Veteran reported severe intermittent pain, as well as severe paresthesias and/or dysesthesias, at the March 2013 VA examination.  His left upper anterior thigh, as well as his left thigh/knee, was noted as being decreased on sensory examination.  The examiner also explicitly found the Veteran to have moderate incomplete paralysis of the anterior curual (femoral) nerve.  Although the Board is not bound by the examiner's description of the level of incomplete paralysis, it is probative evidence to be taken into account.  Further, the record does not otherwise indicate the type of severe incomplete paralysis necessary for a rating in excess of 20 percent for this period; i.e., it does not appear he has extremely intense impairment of the left thigh.  For example, he denied constant pain and numbness of the left lower extremity.  Moreover, strength testing was 5/5 (normal) for the left lower extremity.  Reflex examination was also normal.  In addition, the examiner noted the Veteran was not chronically disabled from walking due to this condition, and he did not suffer falls or other clinically significant sequelae as a result of this condition.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his left thigh for the period from March 4, 2013.

Analysis - Restless Leg Syndrome

The Veteran's service-connected restless leg syndrome has been rated as analogous to impairment of Muscle Group XII under 38 C.F.R. § 4.73, Diagnostic Code 5312.  Functions of this muscle group include dorsiflexion, extension of the toes, and stabilization of the arch.  This muscle group encompasses the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  Under this Code, a noncompensable (zero percent) rating is assigned for a slight disability, a 10 percent rating is assigned for a moderate disability, a 20 percent rating is assigned for a moderately-severe disability, and a 30 percent evaluation is assigned in severe cases. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d). 

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability. Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) . 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In this case, the Board acknowledges that the Veteran has complained of leg pain particularly with certain activities such as prolonged walking.  However, the record indicates even with these complaints of pain the Veteran has had no more than slight muscle impairment of the legs; he does not meet or nearly approximate the criteria of moderate muscle impairment of the legs.  As already noted, there was no evidence of muscle atrophy on the January 2006 VA examination; and muscle strength testing was 5/5 and equal.  There was also no evidence of edema, erythema, or cyanosis noted in the extremities.  Further, the Board reiterates there did not appear to be any muscle loss on evaluation of the lower extremities on the subsequent August 2006 VA examination.  

The Board acknowledges the Veteran did complain at the March 2013 VA examination of severe intermittent pain, as well as severe paresthesias and/or dysthesias, of the left lower extremity.  However, there was no constant pain of either extremity, nor intermittent pain of the right lower extremity.  Moreover, there was no numbness of either lower extremity.  Knee extension, ankle plantar flexion, and ankle dorsiflexion were all 5/5 bilaterally on muscle strength testing.  Reflex examination was also 2+ (normal) for the knee and ankle.  Sensory examination was also normal for bilateral lower leg/ankle, foot/toes.  His left thigh/knee was noted as being decreased on sensory examination, but this appears to be due to his separately evaluated left thigh disability.  His right thigh/knee was normal.  Gait was also normal.

The Board further finds that nothing in the aforementioned VA examinations, or the other evidence of record, indicates the type of loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue associated with moderate muscle impairment under Diagnostic Code 5312.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a compensable rating under Diagnostic Code 5312 as the record indicates little or no muscle impairment, which is consistent with the noncompensable rating under this Code for slight disability.

The Board observes that a May 2013 rating decision noted that it was establishing service connection for left femoral nerve entrapment with a 10 percent rating pursuant to Diagnostic Code 8626 effective October 23, 2012, and that it was previously rated as restless leg syndrome.  However, the record also reflects that restless leg syndrome was still being evaluated as a separate disability by the RO pursuant to Diagnostic Code 5312 until at least April 17, 2013.  As such, the Board finds that the femoral nerve entrapment appears to be a separate disability from that of the restless leg syndrome that is the focus of this appeal, especially as the RO did not take the legal steps necessary to sever service connection for restless leg syndrome under 38 C.F.R. § 3.105.  Further, as the record does not reflect the Veteran expressly disagreed with the initial rating assigned for the left femoral nerve entrapment, the Board has no jurisdiction to address that matter.

Other Considerations

In evaluating the Veteran's service-connected disabilities in this case, the Board notes it took into consideration whether additional "staged" rating(s) were warranted pursuant to Fenderson, supra, and Hart, supra.  However, other than the 10 percent rating for the meralgia paresthetica prior to March 4, 2013, and the 30 percent evaluation for the Veteran's left hand numbness for the period subsequent to that date; the record did not indicate any distinctive period(s) where any of these disabilities met or nearly approximated the criteria for rating(s) in excess of those currently in effect.  Therefore, no additional "staged" rating(s) are warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, however, the Board finds that the rating criteria contemplate the impairment associated with the Veteran's service-connected atherosclerotic heart disease, left hand numbness, meralgia paresthetica of the left thigh, and restless leg syndrome.  As discussed above, the atherosclerotic heart disease was evaluated based upon the MET level the Veteran experienced symptoms on exercise stress testing.  Similarly, for the other disabilities the Board was required to determine the overall level of disability regardless of specific symptomatology.  Stated another way, these service-connected disabilities were evaluated based upon overall functional impairment.  The rating criteria are therefore adequate to evaluate these service-connected disabilities.  Moreover, while these disabilities appear to result in some degree of occupational impairment, the Board finds that such impairment has been adequately compensation by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Further, it does not appear he has been hospitalized for any of these disabilities during the pendency of this case.  In other words, there is no other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board notes, however, that it does not appear the Veteran contends he is unemployable due to the service-connected disabilities that are the subject of this case, nor is such otherwise indicated by the record.  In fact, VA examinations conducted in 2006 and 2013 note the Veteran was employed.  He also indicated at his October 2012 hearing that he was employed full-time, and that it was substantially gainful employment.  See Transcript p. 13.  Moreover, the record reflects he has been in receipt of a total combined schedular rating since April 21, 2014.  Consequently, the Board concludes that no further discussion of entitlement to a TDIU is warranted based on the facts of this case.

















ORDER

A rating in excess of 30 percent for atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring prior to January 26, 2015, is denied.

A rating in excess of 60 percent for atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring for the period from January 26, 2015, is denied.

A rating in excess of 10 percent for left hand numbness, residuals of bypass graft site, prior to March 4, 2013, is denied.

An increased rating of no more than 30 percent for left hand numbness, residuals of bypass graft site, is granted for the period from March 4, 2013; subject to the law and regulations governing the payment of monetary benefits.

A compensable rating of no more than 10 percent for meralgia paresthetica, claimed as numbness of the left thigh, prior to March 4, 2013, is granted; subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for meralgia paresthetica, claimed as numbness of the left thigh, for the period from March 4, 2013, is denied.

A compensable rating for restless leg syndrome is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


